The Rule will be considered discharged as to these parties severally, on their filing answers, that they were not privy to the publication of the paper referred to in the Rule on the 19th of April, 1869, and do not approve of it. Or otherwise making a disavowal, on oath, of any intention, in signing and publishing said paper, to commit a contempt of the Supreme Court, or to impair the respect due to its authority.
Note. — Afterwards, at various times during the term, answers substantially concurring with that given in the above report, were filed by Messrs Eaton, Conigland, Davis, Jenkins, Merrimon, Tenable, York, Barham, Busbee, Eogers, Batchelor, Dortch, Strong and Whiting, and thereupon the rule was ordered to be discharged likewise as to them.
Should any one or more elect to ask for a day to show cause, the day will be fixed, on motion, at any time during this term.